Evans, P. J.,
This matter is before the court on a motion for a protective order in connection with a notice of taking depositions on oral examination under Pa. R. C. P. 4007.
It is represented that Irene Pietruszka is the six-year-old minor daughter of John Pietruszka, and that she was injured by coming in contact with an automobile owned and being driven by defendant. Defendant represents that he saw the child and had passed her on the street without striking her, and is unaware that the child was struck by his automobile. He seeks the right to obtain information as to circumstances concerning contact for purposes of trial.
We feel that an inquiry is justified, but that an oral examination should not be permitted. A six-year-old child is a difficult witness at best, and it is entirely possible that a rigid cross-examination might cause her so much terror that she would be unwilling to appear in her own behalf at the trial to be subsequently held. For that reason, we will permit inquiry only in the form of written interrogatories at a time and place to be reasonably fixed for the convenience of the parties.
And now, to wit, May 2, 1958, it is ordered and decreed that written interrogatories may be submitted to Irene Pietruszka and John Pietruszka. The motion for oral examination is denied.